NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



MICHAEL J. KING,                           )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )      Case No. 2D17-1108
SHARON I. KING,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 15, 2018.

Appeal from the Circuit Court for
Hillsborough County; Tracy Sheehan,
Judge.

Arnold D. Levine and Robert H. MacKenzie
of Levine & Sullivan, P.A., Tampa, for
Appellant.

Elaine L. Thompson, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SLEET and SALARIO, JJ., Concur.